Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Abany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
During the course of an investigation, it was determined that petitioner and another inmate had taken a camera and 10 packs of film from the visiting room. As a result, petitioner was charged in a misbehavior report with smuggling and stealing state property. He was found guilty of the charges following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding followed.
We confirm. The misbehavior report, hearing testimony, and confidential testimony considered by the Hearing Officer in camera provide substantial evidence supporting the determination of guilt (see Matter of Phipps v Fischer, 82 AD3d 1396, 1397 [2011]; Matter of Williams v Fischer, 75 AD3d 706 [2010], affd 18 NY3d 888 [2012]). Contrary to petitioner’s claim, the Hearing Officer properly ascertained the reliability of the confidential sources by independently questioning the officer who spoke with them (see Matter of Stinson v Prack, 87 AD3d 1218, 1219 [2011]; Matter of Sterling v Bezio, 76 AD3d 1165, 1165 [2010]). Therefore, we find no reason to disturb the determination of guilt.
Peters, PJ, Mercure, Lahtinen, Kavanagh and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.